Citation Nr: 0918512	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis, heel spurs, pes 
planus, and fungal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to July 
2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
rating decision of the Regional Office (RO) Columbia, South 
Carolina which denied service connection for an unspecified 
bilateral foot condition.   

While the representative argues that the issues of 
entitlement to service connection for back and right knee 
disorders should be remanded under the decision announced in 
Manlincon v. West, 12 Vet. App. 242 (1999), the veteran was 
granted service connection for these disorders in a June 2004 
rating decision.  Hence, further development under Manlincon 
is not in order.


FINDINGS OF FACT

A chronic bilateral foot disorder, to include plantar 
fasciitis, heel spurs, pes planus, and fungal infection was 
not shown during service or for years thereafter, and any 
currently diagnosed chronic bilateral foot disorder has not 
been shown to be related by competent evidence to service.


CONCLUSION OF LAW


A bilateral foot disorder, to include plantar fasciitis, heel 
spurs, pes planus, and fungal infection, was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in March 2005 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a June 2006 
supplemental statement of the case. The evidence of record, 
to include that discussed above, rebuts any suggestion that 
VA's efforts to provide notice prejudiced the appellant. The 
claimant was provided the opportunity to present pertinent 
evidence. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Background

The claimant claims entitlement to service connection for a 
bilateral foot disorder, to include plantar fasciitis, heel 
spurs, pes planus, and fungal infection which he alleges was 
incurred in service.  In this regard, the service treatment 
records show that the appellant complained of sore feet in 
February and March 1998.  Physical examination yielded a 
diagnosis of a possible bone spur.  The Board notes that 
there are no records showing that a spur was found on x-ray 
study.  

In May 1998, the appellant was seen with complaints of 
bilateral heel and toe pain over the prior month.  Following 
a physical examination the Veteran was diagnosed with tinea 
pedis, and heel pain secondary to tight footwear.

In November 1998, the appellant reported a two week history 
of itching, burning, and fissures between the 4th and 5th 
toes.  There was objective evidence of Fissures and flaking 
skin between the 4th and 5th toes.  The diagnosis was tinea 
pedis.  

A December 1998 medical entry noting bilateral foot pain for 
four days.  

In August 1999, the appellant was diagnosed with mild pes 
planus.

In January 2005 the Veteran filed a claim for service 
connection for an unspecified foot condition.  He reported 
that all his medical treatment was at the VA Medical Center.

At an October 2005 VA examination the claims file and medical 
records were reviewed. The examiner noted that there was no 
documentation in the VA Medical Center treatment records of 
any foot complaints from November 2002 to September 2005.  
November 2004 x-rays revealed no foot abnormalities.  Service 
medical records revealed complaints of foot pain in February 
and March 1998 while road marching.  Despite a diagnosis of 
bone spurs in February 1998 no in-service x-rays reports are 
noted.  The Veteran's separation examination and medical 
history were within normal limits with no foot complaints.

Following an October 2005 VA examination the diagnoses were 
bilateral mycotic nail disease and bilateral plantar 
fasciitis.  Pes planus was not diagnosed.  In response to the 
question of whether any current foot disorder was the same as 
experienced in service, the examiner opined that plantar 
fasciitis and bilateral mycotic nail disease were less likely 
as not, less than 50/50 probability, caused by or as a result 
of the same condition experienced in the service.  The 
examiner further noted the lack of objective evidence of bone 
spurs in service, or of any evidence of a fungal infection of 
the toenails in service.

The Board notes that there are no other records which support 
the Veteran's claim.

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a bilateral foot disorder, to include plantar 
fasciitis, heel spurs, pes planus, and fungal infection.  The 
record shows that any in-service foot pathology was acute and 
transitory in nature.  Further, there are no in-service 
medical records showing a diagnosis of mycotic fungus of the 
toenails or plantar fasciitis.  There is no postservice 
evidence of treatment for a foot disorder prior to 2005, 
although the file contains a November 2004 x-rays study which 
revealed no foot abnormalities.  There is an approximate 
three year period of no treatment for a foot disorder after 
discharge from service. In view of the period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim. 
Maxson v. Gober.

The only evidence in support of the claim are statements from 
the Veteran to the effect that his claimed bilateral foot 
disorder, to include plantar fasciitis, heel spurs, pes 
planus, and fungal infection, was incurred during service.  
The veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements. While the veteran can attest 
to factual matters of which he had first-hand knowledge, 
neither he nor any lay affiant is capable of making medical 
conclusions. Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"). There is no evidence showing, 
and the veteran does not assert, that he has medical training 
to provide competent medical evidence as to the etiology of 
the claimed bilateral foot disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
currently diagnosed foot disorder.  Moreover, the 
preponderance of the competent evidence is against the 
appellant's claim of entitlement to service connection for a 
bilateral foot disorder, to include plantar fasciitis, heel 
spurs, pes planus, and fungal infection.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis, heel spurs, pes 
planus, and fungal infection is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


